Citation Nr: 1605221	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-08 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for erectile dysfunction (ED) associated with diabetes, currently rated noncompensable.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied the Veteran's claim for an increased rating for his ED associated with diabetes, currently rated noncompensable.

In October 2012, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of this proceeding is of record.

In August 2014 and again in May 2015, the Board remanded this case for additional development, and the case has been returned to the Board for further appellate review.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's Peyronie's disease is a symptom of his ED associated with diabetes.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 20 percent, but no higher, has been met for his ED associated with diabetes.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3 4.7, 4.10, 4.20, 4.27, 4.31, 4.115b, Diagnostic Code (DCs) 7599-7522 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in December 2009 of the information and evidence needed to substantiate and complete his claim for an increased rating for ED, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  The letter also complied with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated in the February 2010 statement of the case (SOC).

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and affording him multiple VA examinations and obtaining an addendum opinion.  As explained below, although the Board finds the addendum opinion inadequate, this finding is favorable to the Veteran and results in the assignment of the maximum schedular rating under the applicable diagnostic code.  The inadequacy of the examination does not affect the Board's analysis with regard to whether a higher or extraschedular rating is warranted, and a remand for a new examination or opinion is therefore unnecessary.    There is thus no evidence that additional records have yet to be requested, or that additional examinations or opinions are in order.

Moreover, during the October 2012 Board hearing, the undersigned explained the issue on appeal and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore address the merits of the claim.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, as explained below, the uniform 20 percent rating is proper.

The Veteran's ED associated with diabetes is rated under 38 C.F.R. § 4.155b, DCs 7599-7522.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to ED, and it must be rated by analogy.  38 C.F.R. § 4.20.

Under DC 7522, deformity of the penis with loss of erectile power warrants a 20 percent rating.  Where, as here, the Rating Schedule does not provide a 0 percent or noncompensable rating for a particular diagnostic code, such a rating is to be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  A footnote to DC 7522 provides for review for entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350.  The Veteran is in receipt of SMC under 38 C.F.R. § 3.350 for loss of use of a creative organ due to his ED.  Consequently, the primary issue in this case is whether the Veteran is entitled to the maximum, and only, schedular rating under DC 7522 of 20 percent.  For the following reasons, the Board finds that he is so entitled.

The Veteran is in receipt of service connection for ED associated with diabetes and claims that his Peyronie's disease is associated with these disorders.  Peyronie's disease is an "induration of the corpora cavernosa of the penis, producing ... penile curvature."  Dorland's Illustrated Medical Dictionary 541 (32d ed. 2012), cited in Bowers v. Shinseki, 26 Vet. App. 201, 210, n. 3 (2013).  As Peyronie's disease results in deformity of the penis, it would warrant a 20 percent rating if it were related to or a symptom of the Veteran's ED, which is itself a complication of the Veteran's diabetes.  The Veteran is also in receipt of service connection for prostate cancer.

There is no probative medical opinion that specifically addresses this question.  During January and July 2010 VA genitourinary examinations, the Veteran reported a history of "mild difficulty obtaining and maintaining erections" since prior to his radiation treatment and "some trouble with Peyronie's disease."  On each occasion the examiner diagnosed ED secondary to diabetes and Peyronie's disease, exacerbated significantly by radiation treatment for prostate cancer.  On the July 2010 VA examination, the Veteran complained of deformity, and the examiner noted mild plaque on the right side of the shaft.

During the October 2012 hearing, the Veteran testified that he was diagnosed with Peyronie's disease in 2001 or 2002.  He testified that he first noticed a deformity, or bend, in his penis in 2005 or 2006 after his radiation treatment for prostate cancer. The Veteran stated that his ED had worsened since he first noticed the bend.

In December 2014, pursuant to the Board's August 2014 remand, the Veteran underwent another VA examination.  The VA examiner noted the Veteran's penis was abnormal, specifically, that there was deformity of the penis described as a "slight curvature of the penis to the left."  The examiner did not offer an opinion as to whether the Veteran's Peyronie's disease was related to his ED or the diabetes with which it is associated.

The Board thus remanded the claim for an addendum opinion.  In a July 2015 opinion, a VA physician noted that the Veteran's reports of a mild left curvature of the penis were consistent with Peyronie's disease, that there was no "definitive correlation" between Peyronie's disease and radiation treatment for prostate cancer or between diabetes and Peyronie's disease, as shown by the evidence and "research into current medical literature via UptoDate."  She concluded that "it is less likely than not that the veteran's current condition of Peyronie's disease is secondary or aggravated by erectile dysfunction, diabetes or residuals of prostate cancer."  The July 2015 opinion is flawed because, although the physician concluded that the Veteran's Peyronie's disease was not likely secondary to ED, she did not give a rationale or cite or address any medical literature on this question, as she did in discussing a possible relationship between the Peyronie's disease and radiation treatment or diabetes.  Moreover, the VA physician only cited to the medical literature generally and did not cite specific studies.  In addition, in her discussion of those other relationships, the physician appeared to require a definitive correlation rather than the "at least as likely as not" standard as instructed by the Board, consistent with the benefit of the doubt rule.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (requiring that the claimant be given the benefit of the doubt when there is an approximate balance of positive and negative evidence regarding any material issue).  The physician's opinion is therefore of little, if any probative weight.

There is no positive medical opinion specifically addressing this question.  However, the Court has indicated that treatise evidence may suffice to establish nexus in instances where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an  unsubstantiated lay medical opinion."  Sacks v. West, 11 Vet. App. 314, 317 (1998).  The evidence includes an abstract of a 1998 medical journal article entitled, "The Relationship between Diabetes Mellitus, Impotence, and Veno-occlusive Dysfunction in Peyronie's Disease Patients," written by a group of scientists in a University urology department.  The authors of the article recounted in detail the nature of the study, noting that there were 143 patients with Peyronie's disease, and 92 impotent men (37 diabetic, 55 nondiabetic) as a control group.  After noting the manner in which the patients were studied, including the medical tests performed on them, the urologists who conducted the study opined, "We believe there is a close relationship between diabetes mellitus and Peyronie's disease."  This conclusion was based on the high incidence of Peyronie's disease notwithstanding the other factors involved in the study.  The Board finds this treatise evidence to be of significant probative weight pursuant to the reasoning of Sacks.  The study concludes with specificity and sufficient certainty that there is a significant relationship between diabetes and Peyronie's disease, contains an explanation for its rationale based on the nature of the study and the applicable medical principles, and is consistent with and supports the Veteran's lay testimony that he developed Peyronie's disease after his diabetes and associated disorders including ED.

The evidence is thus at least evenly balanced as to whether the Veteran's Peyronie's disease is a symptom of his ED associated with diabetes.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to the 20 percent rating under DC 7522 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  There is no evidence or argument that there is any other potentially applicable diagnostic code under which the Veteran's ED symptoms would warrant a higher rating.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

As indicated above, Peyronie's disease causes deformity of the penis and that is the precise symptom noted in DC 7522.  The criteria thus contemplate the symptoms and a discussion of whether there has been marked interference with employment or frequent hospitalization is therefore not required.

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Veteran is in receipt of service connection for diabetes with noncompensable complications of retinopathy, diabetic nephropathy with hypertension associated with diabetes, peripheral neuropathy of each extremity associated with diabetes, residuals of prostate cancer, and PTSD, in addition to his ED.  On the September 2009 VA diabetes examination, it was indicated that the Veteran had not missed any work days in the past year related to his diabetes or peripheral neuropathy.  The December 2014 VA examination report indicated that the Veteran's genitourinary disorders did not impact his ability to work.  The May 2015 VA PTSD examination report indicated that he was presently employed with VA after retiring from his job of many years as a deputy sheriff, and the examiner did not indicate that the TPSD caused significant interference with employment.  The evidence thus reflects that the collective impact of the Veteran's multiple disabilities has not resulted in marked interference with his employment warranting remand for referral for extraschedular consideration.  Finally, as there is no evidence or argument that the ED or other disabilities cause unemployability, the issue of entitlement to a TDIU has not been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, an increased rating of 20 percent, but no higher, is warranted for the Veteran's ED associated with diabetes.  As the preponderance of the evidence is against any higher rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a rating of 20 percent, but no higher, for ED associated with diabetes, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


